DETAILED ACTION
This office action is in response to the RCE filed on 07/20/2020.
Claims 1-20 are pending in the application, with claims 1-10 and 15-18 having been withdrawn. Claims 11-14 and 19-20 have therefore been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2020 has been entered.

Specification
The amendment filed 07/20/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to paragraphs 0043 and 0044.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-14 and 19-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims require that, under certain conditions, an oldest sequential instruction is skipped in the execution of a program.  However, the specification does not contain an adequate description of how this actually works without skipping instructions that should not be skipped. The claimed invention therefore fails to meet the requirements of 35 U.S.C. 112, first paragraph.

Response to Arguments
Applicant's arguments filed 07/20/2020 have been fully considered but they are not persuasive.
Applicant first argues that there is support for the amendment to paragraphs 0043 and 0044 of the specification. However, applicant merely points to another part of the specification that uses the terms that are defined in paragraph 0043 and argues that it is “obvious” that applicant intended to define the terms in the opposite way that they were actually defined. The examiner respectfully disagrees. Applicant has presented zero evidence that the intent was to define the terms of their invention to be the opposite of what was submitted.  The examiner cannot simply ignore the definitions explicitly indicated by applicant in the original filing of the application, and the argument is therefore not persuasive.
Applicant next argues that the claimed invention, in the context of Fig. 5, discloses how the invention can skip an instruction only in cases when it should. Applicant’s argument relies on the idea that the system counts the number of executing instructions that are older than the oldest sequential instruction. As noted in the previous office action, however, applicant’s description of 
Furthermore, even if applicant’s modified definitions are used, the specification still does not enable the claimed invention. Specifically, the claimed invention allows the oldest sequential instruction to be skipped when two conditions are met: 1) the oldest ready instruction is determined to be younger than the oldest sequential instruction; and 2) the count is zero. However, as noted in the previous office action, the Load 1 instruction of Figure 5 can never be the oldest ready instruction because the specification indicates that an instruction cannot be ready if it is marked as a sequential instruction (S = 1). Applicant has responded to this by arguing that paragraph 0037 is only an exemplary embodiment and is not required for the invention. However, paragraph 0037 is not the only place in the specification that indicates that instructions having S=1 are prevented from executing. 
Paragraph 0038, for example, indicates that “Another solution to enforce program order is to prevent the picking of any instruction with the Sequential Instruction classification state. The classification state of the first in program order (and the hence the oldest) Sequential Instruction is cleared (S=0) when the instruction is ready to execute. When the current oldest Sequential Instruction has executed, or is assured to execute, the classification state of the next oldest classified instruction can be cleared (i.e. set S=0), allowing it to execute.”
In other words, paragraph 0038 says the same thing as paragraph 0037, which is that Load 1 of Figure 5 will not have its S bit set to 0 until after Load 0 has executed.
Paragraph 0042 provides further evidence of the problem, stating: “When the current oldest Sequential Instruction has executed, or is assured to execute, the classification state (S) of 
Thus, the evidence from the specification is clear that Load 1 will not be ready and will therefore not execute until after Load 0 has executed. Given this evidence, it is clear that applicant’s claimed invention will not function as intended. The rejection is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/COREY S FAHERTY/Primary Examiner, Art Unit 2183